WISS, Judge
(concurring):
Appellant’s conduit theory posits that the real distribution here was between Burke and Mike; as both were government agents, appellant argues that the transfer of drugs was not unlawful, citing United States v. Hill, 25 MJ 411 (CMA 1988). Appellant rests his theory on the fact that Burke momentarily handled the drugs after appellant had purchased them from a street dealer in Chicago and before arriving at the installation at Great Lakes, where appellant delivered the drugs to Mike.
Instead, I view this case as a distribution from appellant to Mike: Burke asked appellant to get the drugs for Mike; appellant agreed to get drugs for Mike; Burke, as Mike’s agent (in the generic sense), gave appellant money for Mike’s drugs; appellant purchased the drugs from the street dealer in order to give them to Mike; and ultimately he did in fact give the drugs to Mike, albeit with a brief handling by Burke in the car before returning from Chicago to the Naval station. I do not believe that the fleeting interim handling of the drugs by Burke does anything to vitiate this chain of events that began and ended as a distribution of drugs from appellant to Mike.
This was the theory of the prosecution, and there is sufficient evidence from which rational factfinders could have concluded appellant was guilty. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). That being the case, appellant’s conduit theory does not accurately reflect the facts — it simply was not, in fact, a distribution from Burke to Mike: It did not start out that way, it never became that way, and it did not end that way. Thus, United States v. Hill, 25 MJ 411 (CMA 1988), is inapplicable.